 600DECISIONS OF NATIONAL LABOR RELATIONS BOARD4Respondents Local Union No 600 and Local Union No 92 have engaged inno unfair labor practices5The aforesaid unfair labor practices of Respondent Ingalls are unfair laborpractices within the meaning of Section 2(6) and (7) of the Act[Recommendations omitted from publication 3The Times Herald Printing Company d/b/a The Dallas TimesHerald'andAmerican Newspaper Guild, AFL-CIO, CLC,Petitioner.Case No 16-RC-2611February 11, 1960DECISION AND DIRECTION OF ELECTIONupon a petition duly fled under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles H Steere, hearingofficer,The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby a'`lirmed,Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins]Upon the entire record in this case, the Board finds1The Employer is engaged, in commerce within the meaning of theAct2The labor organization involved claims to represent certain em-ployees of the Employer3,A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act4Appropriate unitThe Petitioner seeks to represent all the Employer's news andeditorial department employeesContrary to the Employer, the Peti-tioner would exclude eight desk heads and the head of the Washing-ton news bureau and his staff It would also exclude the editorialpo,ge editor and six correspondents but would include two studentcorrespondentsThe Employer takes no position on the editorialpage editor and contends that the six correspondents and the two stu-dents should be treated alike It would include them allThe partiesstipulated to exclude the managing and executive editors.The eight desk heads the Petitioner would exclude are the assistantto the managing editor, the news, city, telegraph, women's, executivesports, business, and amusements editorsThe Employer'snewsde-partment is divided into two main sections-general news and special-ized newsThe assistant to the managing editor is in charge of gen-eral news and the news editor heads up the specialized news desks;The name of the Employer appears as amended at the hearing,126 NLRB No 68 THE DALLAS TIMES HERALD601The Employer contends that the 75 to 100 employees in the various,diverse subsections of this department2 aresupervised by only 2 men-the managing and executive editors and that the desk heads are merelyleadmen who should be included.Assistant to the managing editor :Under Hal Lewis, the assistantto the managing editor, there are the city, State, and copy desks.Lewis is responsible for coordinating and editing the efforts of thesesubsections.Together with the telegraph and city editors, he dailyreviews the major news stories and pictures, after which, he lays outthe front page of the paper.On alternate Saturday nights, he isresponsible for getting out the Sunday paper.Moreover, Lewis hiresor effectively recommends the hiring of copy boys and the record re-veals that, as a desk head, he is consulted on the promotions of hissubordinates. In view of the foregoing, we shall exclude the assistantto the managing editor sNews editor:Bert Holmes, the news editor, coordinates the specialfeatures side of the news room-the women's, sports, business, andamusements desks.He counsels with the heads of these desks as tothe daily operation of their sections. In addition, Holmes is in chargeof the work of such persons as the food, travel, and book editors.Hereads copy and edits it, making the changes himself or recommendsthose which should be made and he lays out the various special fea-tures pages.Furthermore, he is responsible for making up the Sun-day magazine section each week and alternates with the assistant tothemanaging editor in getting out the entire Sunday paper.Asthe record establishes that the news editor responsibly directs thepersonnel working under him, we shall exclude him from the unit 4Telegraph, editor:Paul Taylor, the telegraph editor, looks over allcopy that comes in via the wire services before passing it on to thecopy desk.Usually, he goes through the special correspondence, too.The seven employees on the copy desk work under Taylor who pre-pares the work schedules for them.Moreover, this editor, like hissuperior, the assistant to the managing editor, may hire or effectivelyrecommend the hiring of copy boys. As a desk head, he is consultedbefore the promotion of his subordinates and he has attended super-visorsmeetings.On these facts, we find that the telegraph editorshould be excluded from the unit found appropriateherein sCity, women's, executive sports, business, and amusements editors:Each of these editors is in charge of a desk and that desk's employees.2 Theeditorialdepartmenthas only three employees. Its head, the editorial pageeditor,is discussedinfraS The Peoria Journal Star,Inc,117 NLRB 708, 711 ; A. SAbell Company,Publisher,at at,81 NLRB 82,85, 86.'The Salt Lake Tribune PublishingCompanyand Telegram Publishing Company,92NLRB 1411,1419-1420;see, also,The Peoria Journal Star,Inc., supra,at page 717.5 A. S. Abell Company, Publisher,at at, supra,at page 86. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe business desk has 4men assignedto it, amusements has 6, sports 8,women's 11, and city 26. The desk heads not only write headlinesand plan layouts for the work of their sections but also read, edit, andcorrect thematerialssubmitted by their subordinates.They are re-sponsible for the form and content of all the workemanating fromtheir desks.In administering these desks, the heads prepare workschedules, allot days off, grant limited time off, and make the jobassignments.Moreover, they are consultedon applicantsfor employ.ment and promotions of personnel. Furthermore, they may, and do,verbally reprimand.We find that each of these desk heads responsiblydirects the work of the employees assigned to his desk.Accordingly,we shall exclude the city, women's, executive sports,business, andamusementseditors 6Washington news bureau:This bureauis anindependent agencywhich submits news to the Employer and other newspapers.Forsuch services, the Employer pays its head a regular weekly sum.Contrary to the Employer's contentions, we find that the head of thisbureau is an independent contractor and we exclude him and his stafffrom the unit.Editorial page editor:This editor is on the Employer's board ofdirectors.As a member of such board, he is in a position to formulateand determine corporate policy.Accordingly, we must exclude himfrom the unit.'Correspondents:There are five business,one food,and two studentcorrespondents who work on their own. The business and food cor-respondents live outside Dallas and submit their stories to the Em-ployer by mail or phone.The two student correspondents attendS.M.U. full time and may do some of their work in the office. Allthe correspondents operate primarily without assignment and all re-ceive a fixed amount weekly whether or not any stories are submittedor published.The minimum wage is $7.50 per week. None partici-pate in the Employer's various employee benefits.As they do notshare the interests and working conditions of the employees in theunit, we shall exclude all eight correspondents.In view of the foregoing, we find that the following employees ofthe Employer constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act :All news and editorial department employees at the Employer'sDallas, Texas, operation, excluding the executive, managing, assistantto the managing, news, city, telegraph, women's, executive sports,business, amusements, and editorial page editors, the head of the6 The Daly Review,Inc,111 NLRB 763, 764-765;The SaltLake Trsbune PublishingCompany and Telegram Publishing Company, supra,at pages 1415-14207Cab Services,Inc., d/b/a Red andWhite AirwayCab Company,123 NLRB 83. TEXAS-ZINC MINERALS CORPORATION603Washington news bureau and his staff, the business, food and studentcorrespondents, and all other employees, supervisors, and guards asdefined in the Act.[Text of Direction of Election omitted from publication.]Texas-Zinc Minerals CorporationIandUnited Steelworkers ofAmerica, AFL-CIO, Petitioner.Case No. 20-RC-3851.Feb-ruary 11, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert Magor, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Briefs were submitted by the Petitioner, in behalf of itself andthe Joint Intervenors; 3 by the Employer; and by the Navajo Tribeof Indians.4The Board has fully considered the briefs and the entirerecord in this case, and finds :1.The Navajo Tribe intervened for the sole purpose of movingto dismiss the petition.The principal issues presented are whetherthe Act applies to a plant located on the Navajo Indian reservation,and if the Act does apply, whether the Board should assert jurisdic-tion over such a facility.The Employer is a corporation which operates a uranium concen-trate mill at Mexican Hat, Utah.Pursuant to a contract with theAtomic Energy Commission, the Employer annually ships over$5,000,000 worth of uranium concentrate to the A.E.C. in Colorado.The Employer's operations are subject to the security regulations ofthe A.E.C., and the Employer may not sell its product to a thirdperson without the consent of the A.E.C.All the land occupied bythe mill is located on the Navajo reservation and leased to the Em-ployer by the Navajo Tribe.Of the 87 employees in the requestedunit, 47 are members of the Tribe and 40 are not Indian. The Navajoreservation is comprised of contiguous tracts of land lying in theStates of Arizona, New Mexico, and Utah; occupies 25,000 square1The name of the Employer appears as corrected at the hearing.2 The parties'requests for oral argument are denied,as the record and the briefs ade-quately present the issues and the positionsof thepartiess The International Union of Operating Engineers,AFL-CIO,and the InternationalHodcarriers,Building and Common LaborersUnion of America, AFL-CIO, intervenedjointly on the basis of a showing of interest.4The Navajo Tribe of Indiansis hereafter referredto as the Navajo Tribe126 NLRB No. 70.